DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
This communication is considered fully responsive to the amendment filed on 07/28/2022.
Claims 1, 11, 16 have been amended.
No new claim have been added and no claim was canceled. 

Response to Arguments
Applicant's arguments filed 07/28/2022 have been fully considered but they are not persuasive. 

Applicant’s Argument: 
	Applicant argues in substance “claim 1 recites a system comprising one or more processors to: receive, at a first node, an Internet Protocol (IP) message from the UE device redirect the received IP message at the first node to a second node ... translate, at the second node, the redirected IP message to the first T8 message, wherein translating the redirected IP message to the first T8 message includes converting a payload of the IP message into a payload of the first T8 message; and forward the first T8 message to an application server ... 
In rejecting claim 1, the Examiner cites to FIG. 5 and paragraphs 67-70 of ABRAHAM2 as disclosing the above-recited translate feature of claim 1. More specifically, the Examiner argues that SDC-SMF 502 of ABRAHAM2 translates an IP payload into a T8 payload (Office Action: pp. 7-8). Applicant submits that SDC-SMF 502 does not disclose or suggest that SDC- SMF 502 translates an IP payload into a T8 payload.” ( See Remark). 

Examiner’s Response:
	The examiner respectfully disagrees. The claims merely recites, “redirect the received IP message at the first node to a second node ... translate, at the second node, the redirected IP message to the first T8 message, wherein translating the redirected IP message to the first T8 message includes converting a payload of the IP message into a payload of the first T8 message”. 
 As per Fig. 5 , Fig. 10 and Par. 0009, 0067-0068,  0070 of ABRAHAM,
UPF (==first one) forwards received IP stream from UE (see fig. 5) to SDC-SMF (==second node) to convert from IP to T8 packets. Aforesaid “SDC-SMF 502 may process the SM payload received from the UE 512, e.g., via AMF 510, to obtain the data and to provide the data to the AF 504” (0070). Aforesaid SDC-SMF is in communication with AF using T8 interface (0067]-[0068)]. SDC-SMF converts IP packets to T8 Message to communicate with AF using T8 interface. AF and SMC-SMF has T8 interface so they communicate with T8 interface only. Aforesaid SDC-SMF sends/receives setup message using T8 interface. So SDM-SMF receives IP packets from UE via UPF and SDC-SMF translate aforesaid IP packets to T8 packets so that it can communicate with AF using the T8 interface: (0077). Fig. 9 and Fig. 10 also explains this concept. 

Regarding claim 11:  the applicant alleges that this claim is allowable since this claim has similar limitation as independent claim 1. The examiner respectfully disagrees in view of the above explanation of independent claim 1, thus the rejection is deemed proper.

Regarding  dependent 210 and 12-20: the applicant alleges that all dependent claims are allowable since they depend from all the independent claims above. The examiner respectfully disagrees in view of the above explanation of independent claims. Thus the rejection is deemed proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over TALEBI et al. (US 20190313468 A1; hereinafter as “TALEBI”, which has a provisional Application 62/654882 filled on April 9, 2018) in view of ABRAHAM et al. (US 20190090123 A1); hereinafter as “ABRAHAM”, which has us-provisional-application US 62/560,097 , Filed on September 18, 2017).

With respect to independent claims: 
Regarding claim 1, TALEBI teaches 
A system comprising (see figs. 1-2: Fig. 16:  a communication system with an UE, FIG. 1 and FIG. 2 describes “a 5G system comprising of access networks and 5G core network. An example 5G access network may comprise an access network connecting to a 5G core network. An access network may comprise an NG-RAN 105 and/or non-3GPP AN 165. An example 5G core network may connect to one or more 5G access networks 5G-AN and/or NG-RANs. 5G core network may comprise functional elements or network functions as in example FIG. 1 and example FIG. 2 where interfaces may be employed for communication among the functional elements and/or network elements” [0110]): one or more network interfaces to communicate with a user equipment (UE) device (see figs 1-2:, Fig. 16: UE) (see figs 1-2 where aforesaid UE is communication with multiple network devices. “UE 100 connected via non-3GPP access 165 or connected via 3GPP access 105 and non-3GPP access 165 simultaneously, support of a coordinated RM context valid over 3GPP access 105 and non 3GPP access 165, support of CM management contexts for the UE 100 for connectivity over non-3GPP access, and/or the like”: [0112]-[0114]); 
and one or more processors (one or more processors: [0375]; “The memory may store instructions that, when executed by the one or more processors, cause the device to perform a series of actions”:  [0375]): 

    PNG
    media_image1.png
    540
    781
    media_image1.png
    Greyscale

receive a request from the UE device to establish a session over a user plane of a network (see fig. 16: ‘the UE may request the establishment of a PDU Session wherein an N4 session establishment in the UPF [NOTE: User Plane Function] may be performed as part of the PDU session establishment”: [303]);  
establish the session over the user plane in response to the request from the UE device (see fig. 16: “PDU Session Establishment ”“a connection may be established between the UPF and the NIMF for the PDU Session”: [0304]); 
 receive, at a first node (see fig. 16: NIMF/NEF), Internet Protocol (IP) message from the UE device over the session (aforesaid NIMF receives uplink data transmission from UE using IP data over PDU session: [0304]-[0305]);  forward the first T8 message to an application server or an application function (AF) node (“upon successful connection establishment procedure with the NEF/NIMF and/or establishment of the PDU session for CIoT, the UPF may transmit data (e.g., CIoT small data, packets, and/or the like) to the NEF/NIMF to be delivered to a SCS/AS and/or an AF”:.. “the NEF/NIMF may support an API (e.g., Nm API) and may support transmission using IP-based  protocols on a southbound interface towards the 3GPP network”:[NOTE: from NEF/NIMF to AF server] [0342];  NEF to Server: IP to T8:  [0295] –[0297]; The data transmission request may comprise the NEF/NIMF ID, an address/identifier of an AS, an address/identifier of a SCS/AS, an address/identifier of an AF, the data (e.g., data packets, small data, and/or the like), type of request, and/or the like. In an example, the NEF/NIMF may interact with the SCS/AS, or AF via an application programming interface (API: which is T8 API: [0242], [0297]). 
 
TALEBI, when teaching “receive, at a first node, uplink IP data from the UE device over the session”,   TALEBI appears silent on “ redirect the received IP message at the first node to a second node for translating IP message to a first T8 message; translate, at the second node, the redirected IP message to the first T8 message, wherein translating the redirected IP message to the first T8 message includes converting a payload of the IP message into a payload of the T8 message.”

ABRAHAM, in the same field of endeavor, discloses:

    PNG
    media_image2.png
    443
    712
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    518
    741
    media_image3.png
    Greyscale



redirect the received IP message at the first node (UPF) to a second node  (Fig. 5 SDC-SMF)for translating IP message to a first T8 message (SDC-SMF: Small Data Capable Session Management Function (SDC-SMF): [0009]) (aforesaid UPF forward IP stream from UE to SDC-SMF to convert to T8 packets: [0009]; aforesaid “SDC-SMF 502 may similarly receive small data from UE 512 [==IP data], e.g., as an SM payload)”: “The SDC-SMF 502 may process the SM payload received from the UE 512, e.g., via AMF 510, to obtain the data and to provide the data to the AF 504 or the DN 506. In this example, the SDC-SMF 502 may perform IP header decompression for data received from the UE, whereas the SDC-SMF may perform IP header compression for data that is being prepared to be sent to the UE” [0070]; 
translate, at the second node, the redirected IP message to the first T8 message (Aforesaid SDC-SMF  terminates a T8 interface 406 for small data, e.g., from an AF”: [0067]-[0068], NOTE: SDC-SMF converts IP data to T8 and vis versa),

    PNG
    media_image4.png
    358
    802
    media_image4.png
    Greyscale
 
wherein translating the redirected IP message to the first T8 message includes converting a payload of the IP message into a payload of the T8 message (“The SDC-SMF 502 may process the SM payload received from the UE 512, e.g., via AMF 510, to obtain the data and to provide the data to the AF 504 or the DN 506. In this example, the SDC-SMF 502 may perform IP header decompression for data received from the UE, whereas the SDC-SMF may perform IP header compression for data that is being prepared to be sent to the UE”: [0070]; NOTE: SDC-SMF is changing only IP header when converting from IP to T8 Message but keeps payload as it. So  it is a direct conversion from IP payload to T8 Payload).

Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to provide the technique of ABRAHAM to the system of TALEBI in order to protection and integrity of shared keys from UE to SMF/AP (ABRAHAM, [0009). 

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.

With respect to dependent claims: 
Regarding claims 2/12, the combination of TALEBI and ABRAHAM , specifically, TALEBI teaches, wherein the network includes one or more of: a 4G network and the second node includes a Service Capability Exposure Function (SCEF); or a 5G network and the second node includes either a User Plane (UP) proxy or a Network Exposure Function (NEF) node (see fig. 16: The NIMF may be an extension with an additional role for the 5G network exposure function (NEF), or it may be a new network function dedicated for small data communication for IoT/CIoT: [0295]).  

Regarding claims 3/13, the combination of TALEBI and ABRAHAM , specifically, TALEBI teaches, wherein the network includes a 5G network and the first node includes a User Plane Function (UPF) node (see fig. 16: UPF: PDU session when point-to-point tunneling based on UDP/IP encapsulation is used, the UPF may store the forwarding IP address to the selected NIMF. For PDU sessions of type IP, the forwarding to the NIMF may be controlled by IP destination address used at the higher layer protocol (e.g., LWM2M).: [0304]), wherein the one or more processors are further configured to apply a Policy and Charging Control (PCC) rule to the UPF node, and wherein the PCC rule requires the UPF node to forward the received IP message to the second node (PCC Rule in UPF: UE 100 subscription profile in UDM 140, DNAI as included in the PCC rules, local operator policies, S-NSSAI, access technology being used by the UE 100, UPF 110 logical topology, and/or the like), and may determine to perform one or more of the following: continue using the current UPF(s); may select a new intermediate UPF 110 (or add/remove an intermediate UPF 110), if the UE 100 has moved out of the service area of the UPF 110 that was previously connecting to the (R)AN 105, while maintaining the UPF(s) acting as PDU session anchor; may trigger re-establishment of the PDU session to perform relocation/reallocation of the UPF 110 acting as PDU session anchor, e.g. the UE 100 has moved out of the service area of the anchor UPF 110 which is connecting to RAN 105.  [0215]).  

Regarding claims 4/14, the combination of TALEBI and ABRAHAM, specifically, TALEBI teaches, wherein the one or more processors are further to: store the PCC rule at a Policy Control Function (PCF) node (PCC rule in PCF 135: [0239]; [0250]-[0252]).  

Regarding claims 5/15, the combination of TALEBI and ABRAHAM, specifically, TALEBI teaches, wherein the one or more processors are further to: cause a Network Exposure Function (NEF) node to instantiate the second node (A network exposure function, NEF 125, may provide means to securely expose the services and capabilities provided by the 3GPP network functions, translate between information exchanged with the AF 145 and information exchanged with the internal network functions, receive information from other network functions, and/or the like: [0122]).

Regarding claims 6/16, the combination of TALEBI and ABRAHAM , specifically, TALEBI teaches, wherein the one or more processors are further to: create a table for translating user plane IP message into a T8 message, wherein the table includes one or more records, and wherein each record includes: a first field for storing a Universal Resource Locator (URL) of the application server; and a second field for storing at least an IP address of the application server (the SMF 160 may select an SSC mode for the PDU session. The SMF 160 may select one or more UPFs as needed. In case of PDU type IPv4 or IPv6, the SMF 160 may allocate an IP address/prefix for the PDU session. In case of PDU type IPv6, the SMF 160 may allocate an interface identifier to the UE 100 for the UE 100 to build its link-local address. For Unstructured PDU type the SMF 160 may allocate an IPv6 prefix for the PDU session and N6 point-to-point tunneling (based on UDP/IPv6).: [0249], [0253]).
  
Regarding claims 7/17, the combination of TALEBI and ABRAHAM, specifically, TALEBI teaches, wherein the one or more processors are further to: -26-Attorney Docket No. 20180188 insert one or more of the records during an on-boarding process for the application server (Server inserts an indication during processing information: [0083]).  

Regarding claims 8/18, the combination of TALEBI and ABRAHAM , specifically, TALEBI teaches, wherein the one or more processors are further to: send a notification message to the second node when the UE device attaches to the network ( UE “CM-CONNECTED” 610 with RRC inactive state, the UE 100 may resume the RRC connection due to uplink data pending, mobile initiated signaling procedure, as a response to RAN 105 paging, to notify the network that it has left the RAN 105 notification area: [0139]), and cause the second node to update a first record, among the records, with information provided in the notification message, and wherein the information includes an IP address of the UE device and an identifier for the UE device ( IP address and IP: [0256]).

Regarding claims 9/19, the combination of TALEBI and ABRAHAM, specifically, TALEBI teaches, wherein the identifier includes a Mobile Station International Subscriber Directory Number (MSISDN) (a connection may be established between the UPF and the NIMF for the PDU Session. The NIMF may store the IP address of the PDU Session, the IMSI and the External ID or MSISDN of the UE, the IP version to use (IPv6, IPv4 or Unstructured), and PCO. [0304]).  

Regarding claims 10/20, the combination of TALEBI and ABRAHAM , specifically, ABRAHAM  teaches, wherein the one or more processors are further to: receive, at the second node (SDC-SMF) , a mobile-terminated (MT) T8 message from the application server; translate, at the second node, the MT T8 message to a MT IP message; and forward the MT IP message to the UE device (At a core network, data ingress for Non-IP Data Delivery (NIDD) may use a T8 reference point, in one example. This may minimize impact to service due to inter-RAT or Inter-Core Network (Inter-CN) mobility by the UE: [0065]; aforesaid “SDC-SMF may terminate a T8 interface 406 for small data, e.g., from an AF”: [0067];  “the SDC-SMF 502 may receive data from the AF 504 or the DN 506 and may process the data for transport to the UE 512. The data 501, 505 may be placed in an NAS SM message payload 507 and sent to the AMF 510 via an interface 517, whether the data is NIDD 501 coming into the core network from an AF 504 or the data is IPDD 503 coming into the core network from a DN 506. The data 509 may then be forwarded as a NAS SM message payload to the UE 512 from the Core Access and Mobility Management Function (AMF) 510. FIG. 5 also illustrates example interfaces between a Network Exposure Function (NEF) 514 and the SDC-SFM 502 and AF 504. Thus, as illustrated in FIG. 5, the NEF 514 may provide a T8 termination for data entering the core network from AF 504 and may have an interface 515 that connects to SDC-SMF, which processes the data to be sent to UE 512 as a NAS SM payload via AMF 510. As well, an interface 503 is illustrated between the UPF 508 and the UE 512 and a Radio Access Network (RAN) 516.”:  [0068]).
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411         

/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411